Citation Nr: 1820658	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastrointestinal reflux disease (GERD) and irritable bowel syndrome (IBS).

2.  Entitlement to an initial compensable rating for right foot disability, including hammertoes.

3.  Entitlement to an initial compensable rating for left foot disability, including hammertoes.

(The issues of entitlement to service connection for a deviated septum, nasal polyps, and sinusitis are in a separate appeal stream and are currently in remand status).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1990 to June 2010.  His awards include the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which granted service connection and provided initial ratings.  Jurisdiction is now properly before the RO in Portland, Oregon.

The claims were previously before the Board in July 2016; the claims were remanded so the Veteran could be afforded a Board hearing.

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the record.

The Veteran has a separate appeal stream occurring concurrently to this one.  His claims for service connection for deviated septum, nasal polyps, and sinusitis were most recently remanded in July 2016.  The Veteran had a hearing regarding these service connection claims before a different VLJ, and, as such, the claims will be kept separate.  For reference, the other appellate stream has a docket number of 14-34 777.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

GERD/IBS

During his February 2017 Board hearing, the Veteran testified that he was seeking an increased rating for his service-connected gastrointestinal (GI) disorders, and he argued he should be afforded separate ratings for GERD and IBS.  He also testified that he had surgery to repair a "hernia" in January 2016.  Assuming the Veteran was referring to a hiatal hernia, this surgery and any additional treatment would be relevant to his increased rating claim.  He also stated that his GERD was progressively worsening and that he was on continuous medication.

The Veteran has provided some private treatment records.  A January 2015 letter from Dr. P.K.K. of The Oregon Clinic, noted that the Veteran underwent a colonoscopy and upper endoscopy in 2014.  Although Dr. P.K.K. noted that the results were "unrevealing," copies of the reports are not currently contained in the claims file.  A copy of the January 2016 treatment and hernia repair are also not currently contained in the claims file.  On remand, the AOJ should request that the Veteran provide releases for private treatment records related to his GI disorders.

The Veteran was afforded a VA general medical examination in March 2010.  The examination included diagnoses of GERD and IBS.  He was afforded specific VA examinations for esophageal disorders and intestinal disorders in November 2012.  The esophageal examination report included the diagnosis of hiatal hernia, but did not mark that the Veteran had GERD or esophageal stricture.  Private medical records include diagnoses of GERD and an esophageal stricture with repair in 2010.  The November 2012 intestinal examination report included the finding that the Veteran did not have a diagnosed intestinal condition, to include IBS.  Private treatment records include intestinal complaints, but do not include a diagnosis of IBS.

As noted in the February 2017 hearing, the Veteran's 2012 examination results are "old" and do not reflect the current severity of his service-connected disabilities.  Additionally, the 2012 and 2010 examinations differ in reporting whether the Veteran has a separate intestinal disorder (IBS), and the 2012 esophageal examination report contains inaccuracies when compared to treatment records (e.g. diagnoses of GERD and esophageal stricture).  On remand, the Veteran must be afforded additional esophageal and intestinal examinations.

Feet 

During the February 2017 hearing, the Veteran testified that his bilateral hammertoes continued to cause problems and pain when he walks or runs.  He described the formation of blisters and his need to keep Band-Aids on his toes to control the rubbing/blister formation.  During the hearing it was noted the Veteran was last afforded a VA examination in 2012, and that this examination was "old" and did not reflect the current severity of his feet.  

A January 2015 letter from Dr. T.R.P., of the Oregon Foot Clinic, included the Veteran's complaints of blister formations and heel pain.  On examination, he had "significant signs of tinea pedis between the fourth and fifth and third toes with mild maceration, scaling and mild erythema."  

On remand, the AOJ should request that the Veteran provide releases for private treatment records regarding his foot disorders.  Additionally, the Veteran should be afforded a VA foot examination to determine the current severity of his foot disorders, and to provide an opinion regarding whether his bilateral hammertoes were causing a skin disorder of his feet (tinea pedis or scars from surgery).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide releases for medical treatment records related to his esophageal, GI, and foot disorders.  Specifically request releases for records of physicians from The Oregon Clinic (Gastroenterology- East & Endoscopy Center), Family Medical Group Northeast PC, and Oregon Foot Clinic.  Additionally, request releases for records pertaining to a January 2016 "hernia" surgery.

2.  Schedule the Veteran for a VA esophageal examination to determine the current severity of his service-connected GERD/hiatal hernia.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the current severity of his service-connected IBS.  

The examiner should comment on the conflicting 2010 and 2012 examination reports, which included a diagnosis of IBS (2010), and a finding of no GI disorders (2012).

4.  Schedule the Veteran for a VA foot examination to determine the current severity of his service connected bilateral foot disorders, including hammertoes.  

The examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran has a skin disorder of his feet related to his service-connected right and left foot status post tenotomies with hammer toes 4th and 5th digits.  This opinion should address whether the Veteran has any scars from his tenotomies, and if the scars are painful or unstable. 

A complete rationale must be provided for each opinion expressed.

5.  Readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




